IN THE UNITED STATES DISTRICT COURT FOR’:
THE SOUTHERN DISTRICT OF GEORGIA 94) yy 1) py |: 3]
SAVANNAH DIVISION 019 JU 2

PROGRESSIVE MOUNTAIN INSURANCE
COMPANY,

 

Plaintiff,

)

)

)

)

)

Vv. ) CASE NO. CV419-166

)

NUMBERS ENTERPRISE, LLC; )

STANLEY J. SMART; B&N TRUCKING, )

INC.; TRU BLU TRUCKING, LLC; )

PRAETORIAN INSURANCE COMPANY; )

SCOTT & SONS TRUCKING, LLC; )

KINDER MORGAN, INC.; SOUTHERN )

LNG COMPANY, LLC; SOUTHERN )

LIQUEFACTION CO, LLC; ELBA )

LIQUEFACTION COMPANY, LLC; IHI )

E&C INTERNATIONAL COMPANY; )

JAMES MOORE; and PATRICK )

STYBLO, Individually and as the)

Court-Appointed Personal )

Administrator of the Estate of )

Patrick Glisson; )
)
)
)

Defendants.

 

ORDER
The party invoking this Court’s diversity jurisdiction
bears the burden of adequately pleading complete diversity.

See 28 U.S.C. § 1332; Ray v. Bird & Son Asset Realization Co.,

 

519 F.2d 1081, 1082 (5th Cir. 1975)! (“The burden of pleading

diversity of citizenship is upon the party invoking federal

 

1In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (llth Cir.
1981) (en banc), the Eleventh Circuit adopted as binding
precedent all decisions of the former Fifth Circuit handed
down prior to October 1, 1981.

 
jurisdiction, and if jurisdiction is properly challenged, that
party also bears the burden of proof.”). For the purposes of
diversity jurisdiction, a limited liability company (“LLC”) is
a citizen of every state in which any of its members are

citizens. Rolling Greens MHP, LP v. Comcast SCH Holdings LLC,

 

374 F.3d 1020, 1021-22 (11th Cir. 2004). The Eleventh Circuit
Court of Appeals has been explicit in addressing the proper

Ww

method to allege sufficiently the citizenship of a LLC: a
party must list the citizenships of all the members of the
limited liability company.” Id. at 1022.

In this case, Plaintiff’s complaint does not include a
list of the individual members, along with their citizenships,
of Defendants Numbers Enterprise, LLC; Tru Blu Tracking, LLC;
Scott & Sons Trucking, LLC; Southern LNG Company, LLC;
Southern Liquefaction Co., LLC; and Elba Liquefaction Company,
LLC. Instead, the complaint merely alleges the state laws
under which each entity is organized and where each entity
maintains it principal place of business. (Doc. 1.) As
discussed above, this is not sufficient to establish complete

diversity. Accordingly, Plaintiff is DIRECTED to file an

amended complaint within fourteen days from the date of this
order listing all members of every Defendant LLC and their

citizenships.?

fe
SO ORDERED this Li day of July 2019.

ARiienghs,

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

2 The Court will not accept any amended complaint that
incorporates by reference any factual allegation or argument
contained in an earlier filing, or offers only a piecemeal
amendment. Plaintiff’s amended complaint should be a stand-
alone filing that independently contains all the factual
allegations necessary to establish diversity between the
parties.
